STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 25, 2016
               Plaintiff-Appellee,

v                                                                    No. 328132
                                                                     Wayne Circuit Court
JERRY TAYLOR,                                                        LC No. 15-003018- FH

               Defendant-Appellant.


Before: GADOLA, P.J., and BORRELLO and STEPHENS, JJ.

PER CURIAM.

       Defendant appeals as of right his bench trial conviction of domestic violence, MCL
750.81(2). Defendant was sentenced to 18 months’ probation. For the reasons set forth in this
opinion, we affirm.

       On appeal, defendant contends that his conviction was against the great weight of the
evidence. Defendant argues that given the lack of corroborating evidence and a lack of physical
evidence that the victim was assaulted, his conviction should be reversed.

        This Court reviews a great weight of the evidence challenge by determining whether “the
evidence preponderates so heavily against the verdict that it would be a miscarriage of justice to
allow the verdict to stand.” People v Unger, 278 Mich. App. 210, 232; 749 NW2d 272 (2008)
(citation omitted). We review de novo a defendant’s challenge to the sufficiency of the
evidence. People v Bailey, 310 Mich. App. 703, 713; 873 NW2d 855 (2015). In determining
whether the prosecutor has presented sufficient evidence to support a conviction, this Court must
review the evidence in the light most favorable to the prosecution and determine ‘ ”whether a
rational trier of fact could find the defendant guilty beyond a reasonable doubt.’ ” People v
Smith-Anthony, 494 Mich. 669, 676; 837 NW2d 415 (2013), quoting People v Tennyson, 487
Mich. 730, 735; 790 NW2d 354 (2010) (footnote omitted). The standard of review for a
challenge to the sufficiency of the evidence is deferential and “this Court will not interfere with
the trier of fact’s role of determining the weight of the evidence or the credibility of witnesses.”
People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008) (citation omitted).

       In this case, defendant was convicted of violating MCL 750.81(2), which states, in
relevant part:



                                                -1-
       (2) Except as provided in subsection (3) or (4), an individual who assaults or
       assaults and batters his or her spouse or former spouse, an individual with whom
       he or she has or has had a dating relationship, an individual with whom he or she
       has had a child in common, or a resident or former resident of his or her
       household, is guilty of a misdemeanor punishable by imprisonment for not more
       than 93 days or a fine of not more than $500.00, or both.

To satisfy the elements of MCL 750.81(2), the prosecution was required to present evidence to
establish “(1) the commission of an assault or an assault and battery and (2) a [spousal]
relationship between” defendant and Taylor. People v Cameron, 291 Mich. App. 599, 614; 806
NW2d 371 (2011) (footnote omitted). While the issue of a spousal relationship is not contested,
defendant challenges the fact that an assault or battery occurred. Our Supreme Court has set
forth the definition of assault as “an attempt to commit a battery or an unlawful act that places
another in reasonable apprehension of receiving an immediate battery.” People v Starks, 473
Mich. 227, 234; 701 NW2d 136 (2005) (citation omitted). Further, our Supreme Court has
defined a battery as “‘an intentional, unconsented and harmful or offensive touching of the
person of another, or of something closely connected with the person.’ ” Id., quoting People v
Nickens, 470 Mich. 622, 628; 685 NW2d 657 (2004).

        Addressing defendant’s great weight of the evidence argument, we find that defendant’s
argument regarding a lack of corroboration is merely a challenge to his spouse’s credibility and
therefore cannot form the basis for a reversal of his conviction. Our Supreme Court has stated
that “to support a new trial, the witness testimony must ‘contradict[] indisputable physical facts
or laws,’ be ‘patently incredible or def[y] physical realities,’ be ‘so inherently implausible that it
could not be believed by a reasonable juror,’ or have been ‘seriously impeached’ in a case that
was ‘marked by uncertainties and discrepancies.’ ” People v Lemmon, 456 Mich. 625, 636; 576
NW2d 129 (1988). Our review of the record evidence presented in this case does not lead us to
conclude that the testimony of defendant’s spouse was implausible or that it defied physical
realties. Rather, the record reveals that defendant’s spouse contended that defendant placed his
hand around her neck while holding an unidentified object to her neck. She further testified that
she was afraid that defendant was going to kill her. Defendant denied ever grabbing his spouse
or threatening her. Although defendant’s testimony contradicts the testimony of his spouse, the
trial court believed the spouse’s testimony. This Court has, on numerous occasions proclaimed
that “issues of witness credibility are within the exclusive province of the trier of fact.” People v
Bosca, 310 Mich. App. 1, 13; 871 NW2d 307 (2015) (citation omitted). It was therefore left to the
trier of fact as to which witness to believe. Once the trier of fact made clear that it was the
spouse and not defendant’s testimony that was believable, the evidence presented by the
prosecution was sufficient for the trier of fact to find beyond a reasonable doubt that defendant
put his spouse in “reasonable apprehension of receiving an immediate battery[,]” and subjected
her to an “intentional, unconsented, and harmful or offensive touching” when he grabbed her
neck and placed a sharp object against it. Starks, 473 Mich. at 234 (citation omitted); Nickens,
470 Mich. at 628 (citation omitted). Accordingly, defendant is not entitled to relief.

        Defendant additionally argues that there was insufficient evidence of domestic violence
because there was a lack of evidence of an injury to his spouse’s neck. Defendant’s argument is
legally devoid of merit for several reasons. First, this Court has made clear that to prove a
battery occurred the existence of an injury is not necessary. Cameron, 291 Mich. App. at 614.
                                                 -2-
Next, to the extent defendant is arguing that the testimony of his spouse was not believable, we
have already held that this argument also lacks merit. Lastly, defendant again invites this Court
to sit as the “13th juror,” when reviewing the evidence, an invitation specifically rejected by our
Supreme Court. Lemmon, 456 Mich. at 636. Accordingly, for the reasons previously set forth in
this opinion, defendant is not entitled to relief on this issue.

       Affirmed.



                                                            /s/ Michael F. Gadola
                                                            /s/ Stephen L. Borrello
                                                            /s/ Cynthia Diane Stephens




                                                -3-